      Case 1:18-cv-07445-PAE Document 29 Filed 12/05/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TALLY DISPLAY CORP.

Plaintiff,                                       Index No. 18-CV-7445 (PAE)


         v.                                      NOTICE OF VOLUNTARY
                                                 DISMISSAL PURSUANT TO F.R.C.P
                                                 41(a)(1)(A)

 SAMSUNG SDS AMERICA INC.,
 STARLITE MEDIA LLC, and JOHN DOE

 Defendants


        Pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A), Plaintiff Tally

Display Corporation, by and through its attorneys, Jones Law Firm, P.C., hereby gives

notice that the above-captioned matter is voluntarily dismissed, without prejudice against

Defendants Samsung SDS America Inc., Starlite Media LLC, and one or more John Doe

defendants.


Date: December 5, 2018

                                     /s/ Bryce Jones
                                     T. Bryce Jones
                                     Jones Law Firm, P.C.
                                     450 Seventh Avenue, Suite 1408
                                     New York, New York 10123
                                     (212) 258-0685
                                     bryce@joneslawnyc.com
                                     Counsel for Plaintiff
